31 N.J. 385 (1960)
157 A.2d 505
THE STATE OF NEW JERSEY, BY GROVER C. RICHMAN, JR., ATTORNEY GENERAL OF THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
THE SPERRY & HUTCHINSON COMPANY, A CORPORATION OF THE STATE OF NEW JERSEY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued January 12, 1960.
Decided January 25, 1960.
Mr. Elmer J. Bennett argued the cause for the appellant (Messrs. Carpenter, Bennett and Morrissey, attorneys; Mr. Milton A. Dauber, on the brief).
Mr. Samuel M. Lane, of the New York bar, and Mr. Donald B. Kipp argued the cause for the respondent (Messrs. Pitney, Hardin and Ward, attorneys; Mr. Robert P. Hazlehurst, Jr., on the brief).
PER CURIAM.
The judgment of the Appellate Division, 56 N.J. Super. 589, is affirmed essentially for the reasons stated in its opinion. We add that we cannot find in the record sufficient evidence of specifically identifiable property subject to escheat or custody under the statutes, N.J.S. 2A:37-13 et seq., or N.J.S. 2A:37-29 et seq.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO  7.
For reversal  None.